Title: To Thomas Jefferson from John Smith, 26 November 1802
From: Smith, John
To: Jefferson, Thomas


          
            Sir
            Chillicothe Nov 26th 1802
          
          The day after to morrow I expect we shall sign the Constitution of this new State; a Copy of which, accompanying an adress will be sent you from our body. 
          
          The propositions of the law of Congress I presume will not be accepted without some modification, for which purpose we in all likelihood will send Col. Worthington with instructions to negociate with the National Legislature & adjourn to a day subsequent to his return. The operation of the terms proposed by Congress, would in the opinion of many be partial & excite much discontent in our new State, which would be unfortunate at the moment of our entering into a State Government—This Sir, is the important crisis, to settle the political habits & sentiments of the people in our Country And much depends on the conduct of the general government toward us in the above affair. We are chiefly Republican in theory & I hope Sir that we shall now reduce it to a uniform practice. 
          I beg that you will excuse the liberty I take in stating to you the little progress we are making in the affairs of our government—And also to recommend to your consideration Charles W Byrd Esqre (who stands high in the esteem of our Republican Friends) to the office of Federal Judge in our State—He has been educated to the law, He would I am confident fill that office with honour as he does that of Secretary. The Republicans would be greatly pleased with him in that situation. They hear Mr McMillen (whom they most cordially despise) is a Candidate—It would be very disagreable to them, from various considerations to hear of his appointment. 
          The 2d. Tuesday in Jany. next we elect our Governor & Representatives. The first session of the state Legislature is to meet at this place on the first monday in march. I think there is good reason to suppose that they will choose for us two Republican Senators & in consequence we will elect a Representative for Congress of the same politics. Be pleased to accept the assurances of the high consideration & respect with which I am 
          Sir your most obedient Servant
          
            John Smith
          
        